Final Rejection
This is a reissue application of U.S. Patent No. 8,858,039 (“the ‘039 patent”). This application was filed 1/15/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Note however that in light of the effective filing date of the ‘039 patent the pre-AIA  first to invent provisions govern. This is also a continuation reissue of application 15/292,875, which issued as RE 47,293.
Applicant filed a preliminary amendment on 1/15/2019, in which the specification was amended and claims 13-21 were added. Following a non-final rejection, applicant filed a response on 1/25/2021 (“Response”) in which claims 1-12 were cancelled, claim 13 was amended, and the specification was amended to replace the 1/15/2019 specification amendment. Claims 13-21 are pending.

Claim Rejections - 35 USC § 251
Claims 13-21 are rejected under 35 U.S.C. 251 because applicant has not provided an error appropriate for reissue. Applicant stated that the error being corrected in this application was the patentee claiming less than it had a right to claim, and broadening claim 11 to remove the term “annular” from the description of the wall portion of the heat dissipater. Claim 11 has now been cancelled, so such an error is no longer relevant as to claim 11. New claim 13 refers to a circumferential wall portion but does not refer to it as annular.
The problem is that this error has already been corrected in RE 47,293. New claim 13 in that reissue patent includes “a heat dissipater having a circumferential wall” and does not require that it be annular. Thus claim 13 of RE 47,293 can already be considered as correcting claim 11 

Claims 13-21 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.
MPEP 1412.02 II.
As to (1), independent claim 13 is broader than each of the independent claims 1 and 11 of the original patent. As compared to claim 1, claim 13 does not require that the plurality of openings in the circumferential wall are closed off by a translucent member. As compared to claim 11, claim 13 does not require that the circumferential wall portion has a reflector inner surface.
As to (2), the original prosecution of application 13/132,895, which became the ‘039 patent, progressed until an Office action was mailed 3/11/2014. The examiner rejected the claims under consideration as obvious over a reference to Alexander, either alone or with other references.  In a response filed 6/4/2014, applicant amended independent claims 1 and 40 (and other claims) and argued that the amendments overcome the rejections.  A notice of allowance was issued and claims 1 and 40 ultimately became claims 1 and 11, respectively, of the '039 patent. Thus, we need to look at the 6/4/2014 response more closely.
As to claim 1, applicant added the requirement that each thoughhole [in the circumferential wall] is closed off by a translucent member that transmits the portion of the emitted light. As to Alexander, applicant stated “The purpose of the peripheral holes 106 [of Alexander] is to allow airflow to enter through the peripheral holes 106 and to flow around the LED assembly 200 and flow through subsequent air holes to the thermally conductive housing 400 for dissipating heat . . . As can be seen from amended Claim 1, we provide a series of 
As to claim 40, applicant added the requirement that the lighting-devices were LEDs, that the circumferential wall have a reflector inner surface, and that the lighting apparatus is to replace a halogen lamp and the light simulates a surrounding light of halogen lamps. Applicant specifically argued that in Alexander the reflector 210 does not have holes, and any holes 106 are in a different portion.1 Response at 13. It therefore apparent that applicant provided the amendment to distinguish the claims. 
It is therefore apparent that claim 13 omits the surrender generating limitations. Claim 13 does not require a translucent material in any windows. Claim 13 likewise does not require that the circumferential wall portion has a reflector inner surface.  
As to (3), there is no indication that claim 13 or any of its dependent claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture.  See MPEP 1412.02 II.C. It is true that the new claims require that the light emitting device be an LED, and this was also added to claim 40 of the 6/4/2014 response of the original prosecution. One might argue that applicant has retained some of the surrender generating material. However, Alexander In re Mostafazadeh, 643 F.3d 1353, 1361 (Fed. Cir. 2011) (if the retained portion is well known in the prior art recapture is not avoided); In re Youman, 679 F.3d 1335, 1346-47 (Fed. Cir. 2012) (same).
In light of the above applicant has recaptured subject matter surrendered during the original prosecution. Applicant should add such material to claim 13, such as requiring each opening be filled by translucent material, or requiring the inner surface of the circumferential wall is a reflector surface. To be clear, this rejection would be overcome if applicant changed the 9th line of claim 13 to read like the similar line of original claim 11: “the circumferential wall portion has a reflector inner surface and an outer surface,”. Applicant could also add the translucent material to the windows if it so desires.

Allowable Subject Matter
Claims 13-21 are allowable subject to correction of the declaration and recapture issues discussed herein. The following is an examiner’s reasons for allowance:
Regarding claim 13, there is not taught or disclosed in the prior art a heat dissipater including a circumferential wall portion and an LED inside the heat dissipater, the LED operable to emit light toward the circumferential wall portion, the circumferential wall portion has a plurality of windows that are through-holes passing through the circumferential wall portion, and the LED is located on an extended line of the central axis of each of the plurality of windows. The last underlined portion is not found in the prior art. More comparison with the art is found below. Claims 14-21 depend from claim 13 and would be allowable for the same reasons.

Response to Arguments
Applicant’s arguments filed with the Response have been fully considered. 
251 – Original Claims
Applicant argues that the rejection of claims 1-13 under section 251, due to the original claims already being reissued, should be withdrawn as original claims 1-12 have been cancelled, and the rejection is traversed as to claim 13. Response at 10. The examiner agrees that the rejection is moot as to claims 1-12. Furthermore, the inclusion of claim 13 in this rejection was a typographical error and to the extent that claim 13 was rejected such rejection is withdrawn. 

251 – Improper Error
Applicant argues that the rejection of claims 1-21 under section 251 for an improper error will be overcome when applicant submits a new declaration, which it is currently in the process of preparing. Response at 10-11. Applicant in the Response has proposed a new error statement that it said it will provide in a new declaration. As that new declaration has not yet been provided the above rejection based on the original declaration remains applicable and is maintained. In the interest of furthering prosecution, the examiner will address applicant’s proposed error statement.
The proposed error statement is the removal of the expression “that is one of a bottomed cylindrical shape or a bowl shape” from original independent claim 1 of the original patent. Applicant notes this was also present in independent claim 1 of the parent reissue patent. But the examiner fails to see how this error was not already corrected in parent RE 47,293. This limitation is referring to the heat dissipater, and claim 13 of RE 47,293 already includes a heat dissipater without requiring that it is a bottomed cylindrical shape or a bowl shape. To the extent 
The following exemplary error statement would be acceptable to the examiner. This is an expansion of the original error statement from the 1/15/2019 declaration to show that the error is now being corrected in a different way than it was previously:
The original U.S. Patent No. 8,858,039 B2, issued October 14, 2014, is believed to be wholly or partially inoperative or invalid by virtue of the patentee claiming less than the patentee had a right to claim in the patent. This broadening reissue continuation application seeks to broaden original patent claim 11. The error in original patent claim 11 that this broadening continuation application seeks to broaden is the claimed configuration of the wall portion of the heat dissipater, by the deletion of the descriptive term “annular” from the heat dissipater of new claim 13. The error is being corrected in a different way than in RE 47,293, because while claim 13 of that reissue patent did not require an annular heat dissipater, it did require that openings of the heat dissipater be closed off by translucent material. Every claim in the original patent (and in RE 47,293) required that the heat dissipater had either (1) an annular circumferential wall portion, or (2) openings or windows filled with translucent material. New claim 13 corrects this error by not requiring either of these features. 

Note that nothing in the ‘039 patent requires or makes essential an annular circumferential wall portion. Additionally, col.  7 lines 4-9 expressly permits windows that are not filled with translucent material. There is therefore no problem with applicant claiming this way. Note also that this error statement suggestion is consistent with applicant taking the examiner’s recapture suggestion described above. If applicant does something different, for example adding the translucent material to claim 13, then this suggestion clearly would no longer be applicable and applicant would need to come up with a new error. 

251 – Improper Recapture
Applicant argues that the rejection of claims 13-21 under section 251 for improper recapture be withdrawn. Response at 11-12. More specifically, applicant argues that in light of the amendment in the Response claim 13 has been materially narrowed to avoid recapture. The examiner disagrees. Material narrowing is implicated when the surrender generating limitation is retained in part, or in a broadened form. See MPEP 1412.02 III.B.4. Here the amendatory language is drawn to the positioning of the windows relative to the LED; this has nothing to do with the surrender generating limitations of the windows being filled with translucent material or the wall having a reflector inner surface. This is not material narrowing, it is instead a case where the surrender generating limitations are entirely omitted and the claims are narrowed in unrelated aspects, which violates the recapture rule. See MPEP 1412.02 III.B.1.
The examiner has suggested claim language that would overcome this rejection in the above rejection section. 

Double Patenting
Applicant argues that the double patenting rejections be withdrawn in light of the filing of a terminal disclaimer. Response at 13-14. The examiner agrees that a terminal disclaimer would remove the rejections, but no terminal disclaimer is found in the file, nor has the terminal disclaimer fee been paid. However, the claims of RE 47,293 do not claim the newly added feature added by amendment to claim 13 in the Response, and this is also not in the prior art as discussed herein. The double patenting rejection is therefore withdrawn in light of the amendment.

Prior Art
Applicant argues the rejection of claim 13 as anticipated by Li is overcome in light of the amendments made in the Response. Response at 14-16. The examiner agrees. As discussed above, the prior art lacks: “the LED is located on an extended line of the central axis of each of the plurality of windows.” This is shown in Fig. 1 of the ‘039 patent below:

    PNG
    media_image1.png
    449
    461
    media_image1.png
    Greyscale
As can be seen, windows 19 do not go straight through the circumferential wall, at a perpendicular as might be expected. Instead they are slanted such that the central axis of the window 19c faces the LED. As now claimed, the LED is on an extension of that axis 19c of each of the windows. The ‘039 patent explains that this improves the perceived radiance through the windows by improving light leakage; this makes sense as the straight line from the LED to the windows permits the emitted light to more easily pass through the windows without hitting the side walls of the windows.  

    PNG
    media_image2.png
    501
    469
    media_image2.png
    Greyscale
None of the references show this feature of the central axis of the windows. Li was the primary reference used in the rejections and is representative. In Li the windows go straight through the wall portion at a perpendicular. See Fig. 5 of Li at left, which is annotated by the examiner to show a central axis of the windows 20 via large black arrows. As can be seen the LED 3 is clearly not located at an extension of these axes. This makes sense—as noted the tilting of the windows improves the light leakage, and these windows of Li are for air flow not for light leakage.

Applicant argues that the rejection of claims 1-12 is moot as the claims have been cancelled. Response at 16. The examiner agrees.
Applicant argues that the rejection of claims 15-18 as obvious over Li in view of Lu should be withdrawn for the same reason as parent claim 13. Response at 16-17. The examiner agrees, as Lu also does not teach the allowable subject matter discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘039 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This was overlooked in the recapture rejection of the parent reissue, however applicant amended the claims to include the translucent member limitation, thus avoiding recapture.